   

KS. 0 FiED COURS

NOV 15 2019

   

 

   
 

JDC SDNY

VOCUMENT
_ 1LECTRONICALLY FILED

 

UNITED STATES DISTRICT COUR
SOUTHERN DISTRICT OF NEW YORR
OFF-WHITE, LLC

 

  

 

DATE FILED: _10/25/2019

Plaintiff,
-against-

19 Civ. 9593 (AT)

ALINS, ANTONY ARCHIBALD, CHAIRUTY,
CRAVELOOK, DORYN LEB, DUOLU, ORDER
DWARM, DYMA STORE, FANXIAOPENG,
HYPEBEAST Co., JIAHU MALL, KEITH
KNOWLES (STORE), KICKSIXSTORE,
KIWBOOD, LANFOO LANZHX, LUQUANQUS,
MIEDAING, NIS INDUSTRIES, PAGCOME,
QCOVER, RADU’S STORE, REANYST,
REAYOUS, SAKA LAKA, SAWYUE,
SHENZHENSHIXUESHANHUANBAOKEJIYOU
XIANGONGSIL, SUNNIYU, THE SOPRANOS,
and ZC OUTDOOR PRODUCTS,

Defendants.
ANALISA TORRES, District Judge:

 

On October 18, 2019, this Court entered a temporary restraining order on Plaintiff's ex parte
motion (the “TRO”). Having found that Plaintiff was likely to succeed on its claims of trademark
infringement by Defendant, that continued infringement would cause Plaintiff irreparable harm, and
that the public interest and the balance of equities strongly favored restraining further infringement,
the Court entered the TRO, and, among other things, (1) restrained Defendants from taking a variety
of actions that infringed Platintiff’s trademark or induced others to do so, (2) directed third-party web
service providers to cease providing service to Defendants within five days, (3) directed third-party
financial institutions to locate and attach Defendants’ financial accounts within five days, (4)
authorized expedited discovery, (5) authorized Plaintiff to delay service on Defendants until after the
third parties had complied with the order, and authorized service by electronic means, and (6) sealed
Plaintiff's application, its supporting documents, and the order itself until the third parties had
complied. The Court further ordered that Defendants appear in its courtroom on October 29, 2019, at
1:00 p.m., to show cause why a preliminary injunction should not issue.

The time for the third parties designated in the Court’s order to comply has now passed.
Accordingly, it is ORDERED that:

(1) By October 28, 2019, Plaintiff shall file with the Court a status letter describing compliance
or noncompliance of Defendants and third parties with the Court’s order, and providing proof

of service of the TRO on each Defendant (consistent with the methods of service outlined in
the TRO);

   
  
   
 

 
(2) The hearing scheduled for October 29, 2019, at 1:00 p.m. is ADJOURNED to November 5,
2019, at 1:20 p.m. By October 30, 2019, Defendants shall file any opposing papers. By
November 1, 2019, Plaintiff shall! file any reply;

(3) Pursuant to Federal Rule of Civil Procedure 65(b)(2), the TRO is extended to November 5,
2019. Good cause exists for an extension, because adjourning the preliminary injunction
hearing is necessary to ensure Defendants are afforded adequate notice, and continued
restraint of Defendants and third parties in the interim peiod is necessary to protect Plaintiff's
rights against the irreparable harms demonstrated in their TRO application.

(4) By October 28, 2019, Plaintiff shall serve this order on Defendants using the same methods
authorized by the TRO. By October 29, 2019, Plaintiff shall provide the Court with proof of
service.

SO ORDERED.

Dated: October 25, 2019
New York, New York

O7-

ANALISA TORRES
United States District Judge

 

 
